DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          SPENCER E. MILES,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-3516

                               [March 19, 2020]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 92-15650CF10B.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.